Foed, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties, which reads as follows:
*116IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise described on the invoice accompanying the entry covered by the above protest as “multiorifice lance nozzles”, assessed with duty at 19% ad valorem under Item 661.30 of the Tariff Schedules of the United States and claimed properly dutiable at only 9% ad valorem under Item 674.10 of said Schedules, consists of parts of converters of the type chiefly used in metallurgy, and said merchandise does not constitute parts of non-electric industrial or laboratory furnaces or ovens.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
Accepting the foregoing stipulation of fact, we find and hold that the involved merchandise consists of parts of converters. Therefore, the claim in the protest that said merchandise is properly dutiable as parts of converters of the type chiefly used in metallurgy at the rate of 9 per centum ad valorem under the provisions of item 674.10, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.